—In an action to recover damages for personal injuries, the plaintiff purportedly appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), entered September 3, 1991, which, inter alia, granted the motion by the respondents, Delores Hatcher and Charles Hatcher, to dismiss the complaint insofar as asserted against them, and the defendant Thomas A. Nero cross-appeals from so much of the same order as denied his motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the plaintiff’s purported appeal is dismissed as abandoned; and it is further,
Ordered that the order is affirmed insofar as cross-appealed from; and it is further,
Ordered that the respondents, Delores Hatcher and Charles Hatcher, are awarded one bill of costs payable by the appellant-respondent and the respondent-appellant.
We agree with the finding that there are questions of fact which preclude granting summary judgment to the defendant Thomas A. Nero (see, Frank Corp. v Federal Ins. Co., 70 NY2d 966; Andre v Pomeroy, 35 NY2d 361; Troyan v Riverhead Cent. School Dist., 113 AD2d 884). Thompson, J. P., Bracken, Balletta and Santucci, JJ., concur.